TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00117-CV



                              Laura Celestine Alvarez, Appellant

                                                 v.

                                Santos Gamez Alvarez, Appellee


         FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
        NO. 11-1390-FC1, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed her notice of appeal on February 20, 2015. On May 4, the trial court

clerk sent us notice that appellant had not made arrangements to pay for the clerk’s record, despite

three notices. On May 6, we sent appellant notice that the clerk’s record was overdue and that

she was to make payment arrangements and provide a satisfactory response by May 18. To date,

appellant has not replied to our notice. We therefore dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Prosecution

Filed: June 19, 2015